                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT CINCINNATI

AHMAD FAWZI ISSA,                                      :

                    Petitioner,                        :        Case No. 1:03-cv-280

                                                       :        District Judge Walter H. Rice
           -vs-                                                 Magistrate Judge Michael R. Merz
                                                       :
TIM SHOOP, Warden,
 Chillicothe Correctional Institution,
                                                       :
                    Respondent.


                            REPORT AND RECOMMENDATIONS


           This capital habeas corpus case is before the Court on remand from the United States Court of

Appeals for the Sixth Circuit (Mandate, ECF No. 244) and as reopened on the docket (Notation Order,

ECF No. 245).

           In compliance with the opinion of the Sixth Circuit (ECF No. 2371), it is respectfully

recommended that the Court enter a conditional writ of habeas corpus, commanding that the State of Ohio

retry the Petitioner within one hundred eighty days of the date of this Court’s judgment and, unless

Petitioner is again convicted and sentenced pursuant to a new judgment of the Hamilton County Court of

Common Pleas, release him from custody.

           In lieu of or in addition to objections to this Report, the parties are invited to submit any language

they believe should be in the conditional writ.

June 17, 2019.

                                                                           s/ Michael R. Merz
                                                                          United States Magistrate Judge


1
    Published at Issa v. Bradshaw, 904 F.3d 446 (6th Cir. 2018), cert den. 2019 U.S. LEXIS 3523 (2019).

                                                           1
                                     NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the proposed findings
and recommendations within fourteen days after being served with this Report and Recommendations. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. A party may respond to another party’s objections within fourteen days after being served
with a copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on appeal. See
United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                         2
